Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 and 10-15 are all the claims pending in the application. 
Claims 1, 2, 4, 5, 6, 8, and 10 are amended.
Claims 11-15 are new
Claims 1-15 are rejected.
The following is a Final Office Action in response to amendments and remarks filed February 24, 2021.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims.  Please note the new claims have caused a new 112(b) rejection to be made.

Regarding the 101 rejections, Applicant makes several assertions for withdrawing the rejections.  Examiner respectfully does not find these assertions persuasive for the following reasons.  First, Applicant asserts the rejections should be withdrawn, under Step 2A Prong 1, because the claims as amended recite measurement via sensors which is not a mere calculation.  Examiner respectfully does not find this assertion persuasive because the measurement via sensor is only mere data gathering, which is not sufficient to show the claims are integrated into a practical application, see MPEP 2106.05(g).
Second, Applicant asserts the rejections should be withdrawn because the step of identifying leaks is not a mere calculation.  Examiner respectfully does not find this assertion persuasive because  Electric Power Group).  That is, identifying leaks, as claimed, is analogous to monitoring an electrical power grid, which was not found to be patent eligible. 
Third, Applicant asserts the rejections should be withdrawn because the claims as amended recite sensors which integrate the claims into a practical application of sensing physical characteristics.  Examiner respectfully does not find this assertion persuasive because the sensors are not claimed in any particular configuration and thus are no more than simply applying a law of nature, see MPEP 2106.05(f) (discussing Thales Visionix).  Accordingly, the rejections are maintained, please see below for the complete rejections of the claims as amended.

Regarding the 103 rejections, the rejections are withdrawn at least because the cited references do not teach identifying leaking.  Please see below for the new rejections of the claims as amended.
Additionally, please note, Applicant asserts the rejections should be withdrawn because Scelzi does not teach a heat transfer medium as claimed.  Examiner respectfully does not find this assertion persuasive because Applicant does not explain why air cannot be a heat transfer medium.  Applicant states that the airflow merely terminates and dissipates in a room.  It is not clear why this process would not be within the scope of the claimed heat transfer medium.  The airflow would be transferring heat and the vent in supply line would be a heat transfer device.  Thus the airflow in Scelzi is within the scope of the claimed heat transfer medium.  Further, Examiner notes Scalzi also contemplates using water to heat buildings, e.g. ¶[0082] and Applicant does not explain why the water would also not be within the scope of the claimed heat transfer medium.
Applicant also asserts pressure must be measured to determine a volume flow.  Examiner respectfully does not find this assertion persuasive because a volume flow can be determined by the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected as indefinite because claim 11 recites (emphasized) "…wherein the vibration measured by the at least one vibration sensor is a heating circuit line vibration."  There is insufficient antecedent basis for the vibration.  Please note, claim 7 introduces the vibration claim element but claim 11 depends from claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding the independent claim, claim 1 recites the newly amended limitation “identifying leaks of the heat transfer medium between the at least one heating device and the at least one heat transfer device based on the volume flow detected by the flow sensor and the pressure sensor” however there is no discussion, throughout the entirety of the specification and drawings, of identifying leaks.  The Specification only states the heat transfer medium may be supplied by a public water supply network if losses occur due to leaks, ¶[00024] of the Specification as filed.  Examiner finds no other mentions of leaks in the Specification and as asserts this as evidence that the newly amended claim is new matter.
Claim 1 also recites the newly amended limitations "determining, via measurements of a flow sensor, a pressure sensor, and a first temperature sensor, a volume flow and a first temperature of a heat transfer medium"; and "the volume flow detected by the flow sensor and the pressure sensor".  However the Specification does not contemplate determining a volume flow using a flow sensor and a pressure sensor.  The Specification discusses determining volume flow with a flow sensor, and determining pressure with a pressure sensor, ¶[00024] of the Specification as filed.  However the Specification does not discuss determining volume flow with a pressure sensor.  Examiner asserts this as evidence that the newly amended claim is new matter.
Claims 2-8 and 10-15 do not rectify these issues and as such are rejected due to their dependencies.
Claim 14 is further rejected under 112(a) because, similar to claim 1, claim 14 recites the new limitation "wherein the volume flow is determined at least based on the first temperature sensor, the pressure sensor, and the flow sensor".  The Specification discusses determining volume flow with a flow sensor, ¶[00024] of the Specification.  However the Specification does not discuss determining volume flow with a temperature sensor and pressure sensor.  Examiner asserts this as evidence that the new claim is new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-8 and 10-15 are directed to a process.  Therefore, we proceed to Step 2. 
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 1 recites an abstract idea.  Specifically, claim 1 recites an abstract idea in the limitations "determining…a volume flow and a first temperature of a heat transfer medium"; "determining at least one second temperature in a building space"; and "calculating…an energy efficiency of the building space based on the volume flow, the first temperature, and the at least one second temperature".  These limitations all recite an abstract idea because these limitations encompass mathematical concepts (i.e. mathematical calculations).  For example 'determining a volume flow and a first temperature' encompasses calculating the flow and temperature based on observed data about the heat transfer medium.  Similarly, 'determining at least one second temperature' encompasses calculating the temperature based on observed data about the piece of real estate.  Lastly, 'calculating an energy efficiency' encompasses a calculation because it explicitly recites a calculation.  Limitations which encompass mathematical calculations fall into the "Mathematical Concepts" grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claim 1 recites the additional elements - via measurements of a flow sensor, a pressure sensor, and a first temperature sensor; identifying leaks of the heat transfer medium between the at least one heating device and the at least one heat transfer device based on the volume flow detected by the flow sensor and the pressure sensor; with the aid of at least one second temperature sensor; and via a controller.  The additional elements of measurements of the flow sensor, the pressure sensor, and the first and second temperature sensors, when considered individually or in combination, do not integrate the abstract idea into a practical application because the steps are mere data gathering, see MPEP Thales Visionix).
The additional elements of identifying leaks, when considered individually or in combination, do not integrate the abstract idea into a practical application because identifying leaks is analogous to monitoring an electrical power grid which is only selecting a particular data source or type of data to be analyzed, see MPEP 2106.05(g) (discussing Electric Power Group).  The additional element of the controller, when considered individually or in combination, does not integrate the abstract idea into a practical application because it is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Claim 1 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The measurement steps are not significantly more than the abstract idea because the steps are only storing and retrieving data, see MPEP 2106.05(d).II. (discussing Versata Dev. Group).  Further, as discussed above, the additional elements are only insignificant, extra-solution activity being implemented by generic computer components. Insignificant, extra-solution activity and generic computer components cannot provide an inventive concept.  The claim is not patent eligible.

Dependent Claims
Claim 2 is directed to the same abstract idea as claim 1 because claim 2 is only further specifying what variables are used in the calculation.
The additional elements of claim 3, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements of querying an internet platform is only mere data gathering, see MPEP 2106.05(g).
Claim 4 is directed to the same abstract idea as claim 1 because claim 4 is only further specifying what variables are used in the calculation.
Claim 5 is directed to the same abstract idea as claim 1 because claim 5 is also reciting a calculation (e.g. calculating temperature in all rooms).
The additional elements of claims 6, 7 and 11 when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements of measuring humidity and vibrations is only mere data gathering, see MPEP 2106.05(g).
Claims 8 and 14 are directed to the same abstract idea as claim 1 because claims 8 and 14 are only further specifying what variables are used in the calculation.
The additional elements of claim 10, when considered individually or in combination, do not integrate the abstract idea into a practical application because the cloud device is recited at a high-level of generality (i.e. as a generic computer with a network connection) such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The additional elements of claim 12, when considered individually, do not integrate the abstract idea into a practical application because the additional elements of data-conductive connections are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Claim 13 is directed to another abstract idea because radiating heat is a natural phenomenon.  Further, Examiner does not find the presence of an abstract idea and a natural phenomenon renders the claim patent eligible, see Recognicorp, LLC v. Nintendo Co., Ltd., 855 F. 3d 1322, 1327 (stating combining 
The additional elements of claim 15 do not integrate the abstract idea into a practical application, when considered individually or in combination, because outputting an alarm is only insignificant, extra-solution activity, see MPEP 2106.05(g) (discussing Parker v. Flook).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scelzi et al, US Pub. No. 2012/0065789, herein referred to as "Scelzi" in view of Alcorn et al, US Pub. No. 2016/0335875, herein referred to as "Alcorn".
Regarding claim 1, Scelzi teaches:
determining, via measurements of a flow sensor and a first temperature sensor a volume flow and a first temperature of a heat transfer medium (measures intake and outtake airflow and temperature in a forced air furnace, ¶[0088], and measures flow and temperature and of water used to heat the 
the heat transfer medium flowing from at least one heating device to at least one heat transfer device (heats building with forced air, ¶[0088] and water flow, ¶[0082]); 
determining at least one second temperature in a building space with the aid of at least one second temperature sensor (inside temperature is measured, ¶¶[0066], [0068], [0105], [0121] and Figs. 5 and 131; see also ¶[0100] and Fig. 10 noting inside environmental variables are measured); 
and calculating, via a controller, an energy efficiency of the building space based on the volume flow, the first temperature, and the at least one second temperature (thermal performance of the building is determined, ¶[0102], with a processor controlling the system, ¶¶[0014]-[0015], [0133]-[0134]; see also ¶¶[0002], [0074] discussing determining energy efficiency of the building; and ¶[0114] discussing showing parts of the building are inefficient to heat or cool).  
However Scelzi does not teach but Alcorn does teach:
determining, via measurements of a flow sensor, a pressure sensor, and a first temperature sensor a volume flow (uses flow, pressure, and temperature sensors to determine changes in flow volume, ¶[0110]),
identifying leaks of the heat transfer medium between the at least one heating device and the at least one heat transfer device based on the volume flow detected by the flow sensor and the pressure sensor (detects leaks based on flow, pressure and temperature sensors, ¶[0033]).
Further, it would have been obvious at the time of filing to combine the determination of building thermal performance of Scelzi with the leak detection of Alcorn because known work in one 
Regarding claim 2, the combination of Scelzi and Alcorn teaches all the limitations of claim 1 and Scelzi further teaches:
wherein the calculation of the energy efficiency is based on an outdoor temperature (outside temperature is measured, ¶¶[0066], [0068], [0105], [0121] and Figs. 5 and 13; see also ¶[0006] discussing adjusting for outside temperature; and ¶[0100] and Fig. 10 noting outside environmental variables are measured).  
Regarding claim 3, the combination of Scelzi and Alcorn teaches all the limitations of claim 2 and Scelzi further teaches:
wherein the outdoor temperature is queried from an Internet platform (sensor data is transmitted via a public network, ¶¶[0046], [0048]).  
Regarding claim 4, the combination of Scelzi and Alcorn teaches all the limitations of claim 1 and Scelzi further teaches:
wherein the air temperature in the building space is detected as the at least one second temperature (inside temperature is measured, ¶¶[0066], [0068], [0105], [0121] and Figs. 5 and 132; ¶[0084] discussing determining air temperature; and ¶[0100] and Fig. 10 noting inside environmental variables are measured).  
Regarding claim 5, the combination of Scelzi and Alcorn teaches all the limitations of claim 4 and Scelzi further teaches:
3).  
Regarding claim 6, the combination of Scelzi and Alcorn teaches all the limitations of claim 1 and Scelzi further teaches:
wherein a humidity in the building space is determined with the aid of at least one humidity sensor (inside humidity is measured, ¶¶[0105], [0121] and Fig. 13; see also ¶[0097] discussing inside humidity; and ¶[0101] noting humidity is one of the internal environmental variables).  
Regarding claim 7, the combination of Scelzi and Alcorn teaches all the limitations of claim 1 and Alcorn further teaches:
wherein a vibration is measured with the aid of at least one vibration sensor (detects vibrations, ¶[0037]).  
Further, it would have been obvious at the time of filing to combine the determination of building thermal performance of Scelzi with the leak detection of Alcorn because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  Scelzi is concerned with monitoring consumption to maximize efficiency, e.g. ¶[0002] of Scelzi.  One of ordinary skill would have recognized that monitoring for leaks by detecting vibrations, as taught by Alcorn, would further improve the efficiency by preventing potential losses due to leaks.
Regarding claim 8, the combination of Scelzi and Alcorn teaches all the limitations of claim 1 and Scelzi further teaches:
wherein at least one of the following parameters is taken into account in the calculation of energy efficiency: size of the building space; number of rooms of the building space; number of rooms having at least one temperature sensor; insulation of the building space; and/or power output of the at least one heating device (considers insulation factors of walls and windows, ¶¶[0066], [0068] and Fig. 4; see also ¶¶[0075], [0091] discussing insulation).  
Regarding claim 10, the combination of Scelzi and Alcorn teaches all the limitations of claim 1 and Scelzi further teaches:
wherein the controller is a cloud device (sensor data is transmitted via a public network, ¶¶[0046], [0048].  Please note, the BRI of a cloud device includes devices with sensors coupled to the internet and as such, Scelzi teaches a cloud device).  
Regarding claim 11, the combination of Scelzi and Alcorn teaches all the limitations of claim 1 and Alcorn further teaches:
wherein the vibration measured by the at least one vibration sensor is a heating circuit line vibration (detects vibrations in fluid supply line, ¶[0037]).  
Further, it would have been obvious at the time of filing to combine the determination of building thermal performance of Scelzi with the leak detection of Alcorn because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  Scelzi is concerned with monitoring consumption to maximize efficiency, e.g. ¶[0002] of Scelzi.  One of ordinary skill would have recognized that monitoring for leaks by detecting vibrations, as taught by Alcorn, would further improve the efficiency by preventing potential losses due to leaks.
Regarding claim 12, the combination of Scelzi and Alcorn teaches all the limitations of claim 1 and Scelzi further teaches:

Regarding claim 13, the combination of Scelzi and Alcorn teaches all the limitations of claim 1 and Scelzi further teaches:
wherein the at least one heat transfer device radiates heat from the heat transfer medium (radiator heats building, ¶[0082]; see also ¶[0088] discussing forced air furnace).  
Regarding claim 14, the combination of Scelzi and Alcorn teaches all the limitations of claim 1 and Alcorn further teaches:
wherein the volume flow is determined at least based on the first temperature sensor, the pressure sensor, and the flow sensor (uses flow, pressure, and temperature sensors to determine changes in flow volume, ¶[0110]).  
Further, it would have been obvious at the time of filing to combine the determination of building thermal performance of Scelzi with the leak detection of Alcorn because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  Scelzi is concerned with monitoring consumption to maximize efficiency, e.g. ¶[0002] of Scelzi.  One of ordinary skill would have recognized that monitoring for leaks, as taught by Alcorn, would further improve the efficiency by preventing potential losses due to leaks.
Regarding claim 15, the combination of Scelzi and Alcorn teaches all the limitations of claim 1 and Scelzi further teaches:
outputting an alarm based on the energy efficiency calculated by the controller (alerts user when usage diverges from expected usage, ¶[0064]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally and alternatively, Examiner notes Scelzi teaches measuring intake and outtake temperatures of air and water, ¶¶[0082], [0088] and these teachings would also read on the claimed second temperature, e.g. the intake temperature is the claimed first temperature and the outtake temperature is the claimed second temperature.
        2 Additionally and alternatively, Examiner notes Scelzi teaches measuring intake and outtake temperatures of air, ¶[0088] and these teachings would also read on the claimed second temperature, e.g. the intake temperature is the claimed first temperature and the outtake temperature is the claimed second temperature)
        3 Additionally and alternatively, Examiner notes this claim could be rejected under 103 because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, Scelzi teaches measuring inside temperature, e.g. Figs. 5 and 13, and this claim essentially recites repeatedly measuring inside temperatures, i.e. measuring temperatures in all the rooms.  Examiner finds no evidence repeatedly measuring the temperature inside would produce new and unexpected results and as such, this claim could be rejected under 103 as obvious in view of Scelzi.